DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed January 05, 2021 has been entered.
The objection to claim 19 due to an informality is withdrawn in response to the amendment.
The rejections under 35 U.S.C. §§ 101, 112(b), 102(a)(1) and 103 are withdrawn in response to the amendment.
Applicant’s arguments with regard to the rejections under 35 U.S.C. 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered, but are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20050134685 to Egnal et al. (hereinafter referred to as “Egnal”).
As to claim 21, Egnal disclose a computer-implemented method of tracking one or more objects using multiple camera devices, comprising:
	processing a first video stream, which is captured by at least one first camera device, to identify a first actionable motion object (AMO) (master camera; [0039]; [0069]) and a second AMO ([0076], multiple targets);
	generating first metadata associated with the first AMO based on predetermined criteria met by the first AMO (e.g., [0040], position data) and second metadata related to the second AMO based on predetermined criteria met by the second AMO ([0076], associated data for the targets);
	transmitting the first metadata to at least one second camera device first ([0040], slave camera receives position data about targets from master camera), and then transmitting the second metadata to the second camera ([0076]); and
	dynamically controlling a viewing area of the at least one second camera device in response to the first metadata and second metadata to enable the second camera device to track and focus on the first AMO and the second AMO ([0010]; [0040]; [0075]; [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Egnal in combination with U.S. Patent Application Publication 20130100268 to Mihailidis et al. (hereinafter referred to as “Mihailidis”).
As to claim 1, Egnal disclose a computer-implemented method of tracking one or more objects using multiple camera devices, comprising:
	processing a first video stream, which is captured by at least one first camera device, to identify a first actionable motion object (AMO) among a plurality of AMOs (master camera; [0039]; [0069]);
	generating first metadata associated with the first AMO ([0040], position data);

	dynamically controlling a viewing area of the at least one second camera device in response to the first metadata to enable the at least one second camera device to track and focus on the first AMO ([0010]; [0040]; [0075]).
	Egnal does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a physically largest AMO identified from the AMOs, a fastest moving AMO identified from the AMOs, a farthest AMO from the at least one second camera device which is identified from the AMOs, and a farthest AMO from the at least one first camera device which is identified from the AMOs.  However, this is well known in the art.  For example, Mihailidis teaches an AMO corresponds to a physically largest AMO identified from AMOs ([0065]).  Mihailidis would provide the advantage of the ability to detect an emergency event (Mihailidis: [0004], [0127]).  Therefore, it could have been obvious to one of ordinary skill in the art to modify Egnal’s invention according to Mihailidis.  
As to claim 2, Egnal discloses the method of claim 1, wherein the processing, generating and transmitting operations are performed by the at least one first camera device ([0058]).
As to claim 3, Egnal discloses the method of claim 1, wherein the processing, generating and transmitting operations are performed by a computer system which is in communication with the first camera device and the second camera device ([0039]).
As to claim 4, Egnal discloses the method of claim 1, wherein the metadata comprises coordinates of the first AMO ([0075], position data).
As to claim 5, Egnal discloses the method of claim 1, wherein dynamically controlling the viewing area of the at least one second camera device comprises dynamically controlling pan-tilt-zoom (PTZ) motion of the at least one second camera device ([0075]).

As to claim 6, Egnal discloses the method of claim 1, further comprising:
	processing the first video stream, which is captured by at least one first camera device, to identify a second actionable motion object (AMO) ([0076], multiple targets);
	generating second metadata associated with the second AMO ([0076], associated data for the targets); 
	transmitting the second metadata associated with the second AMO to the at least one second camera device ([0076]); and
	dynamically controlling a viewing area of the at least one second camera device in response to the second metadata to enable the at least one second camera device to track and focus on the first AMO and the second AMO ([0076]).
As to claim 7, Egnal discloses the method of claim 1, wherein the at least one first camera device and the at least one second camera device are mounted at a same location, or wherein the at least one first camera device is mounted at a first location, and the at least one second camera device is mounted at a second location that is different from the first location ([0045], cameras may be placed arbitrarily, which would cover the cameras being at the same or different locations).
As to claim 9, Egnal discloses the method of claim 1, wherein the at least one second camera devices comprises a plurality of the second camera devices, and the first metadata is transmitted to the plurality of the second camera devices, each of the plurality of second camera 
As to claim 10, Egnal discloses a system for tracking one or more objects using multiple camera devices, comprising:
	a first camera device including at least one first processor, a first memory and a first communication device ([0058]; [0039]), the at least one first processor being configured:
	to process a first video stream, which is captured by the first camera device, 
	to identify a first actionable motion object (AMO) among a plurality of AMOs (master camera; [0039]; [0069]),
	to generate first metadata associated with the first AMO ([0040], position data), and
	to transmit the first metadata via the first communication device ([0040], slave camera receives position data about targets from master camera); and
	at least one second camera device including at least one second processor, a second memory and a second communication device, the at least one second processor being configured to dynamically control a viewing area of the at least one second camera device in response to the first metadata to enable the at least one second camera device to track and focus on the first AMO ([0010]; [0040]; [0075]; [0080]).
	Egnal does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a physically largest AMO identified from the AMOs, a fastest moving AMO identified from the AMOs, a farthest AMO from the at least one second camera device which is identified from the AMOs, and a farthest AMO from the at least one first camera device which is identified from the AMOs.  However, this is well known in the art.  For example, Mihailidis teaches an AMO corresponds to 
Regarding claims 11, 13-16 and 18, see the discussions above for claims 2-7 and 9 respectively.
As to claim 19, Egnal discloses a non-transitory computer-usable medium storing computer executable code, which when executed by one or more processors of a computer system, is configured to implement a method of tracking one or more objects using multiple camera devices ([0027]), the method comprising:
	receiving or generating metadata associated with an actionable motion object (AMO), which is identified from a first video stream captured by at least one first camera device ([0039]-[0040]); and
	dynamically controlling a viewing area of the at least one second camera device in response to the first metadata to enable the second camera device to track and focus on the first
AMO ([0010]; [0040]; [0075]).
	Egnal does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a physically largest AMO identified from the AMOs, a fastest moving AMO identified from the AMOs, a farthest AMO from the at least one second camera device which is identified from the AMOs, and a farthest AMO from the at least one first camera device which is identified from the AMOs.  However, this is well known in the art.  For example, Mihailidis teaches an AMO corresponds to a physically largest AMO identified from AMOs ([0065]).  Mihailidis would provide the 
As to claim 20, Egnal discloses a system for tracking one or more objects using multiple camera devices, comprising:
	a first camera device ([0038]-[0039], master camera);
	at least one second camera device ([0038], slave camera; and
	at least one processor configured ([0027]; [0039]):
	to identify an actionable motion object (AMO) from a video stream captured by the first camera device ([0039]; [0069]),
	to generate metadata associated with the AMO ([0040], position data), and
	to dynamically control a viewing area of the at least one second camera device according to the metadata to enable the at least one second camera device to track and focus on the AMO ([0010]; [0040]; [0075]).
	Egnal does not disclose wherein the AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a physically largest AMO identified from the AMOs, a fastest moving AMO identified from the AMOs, a farthest AMO from the at least one second camera device which is identified from the AMOs, and a farthest AMO from the at least one first camera device which is identified from the AMOs.  However, this is well known in the art.  For example, Mihailidis teaches an AMO corresponds to a physically largest AMO identified from AMOs ([0065]).  Mihailidis would provide the advantage of the ability to detect an emergency event (Mihailidis: [0004], [0127]).  Therefore, it .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Egnal in combination with Mihailidis, and U.S. Patent Application Publication 20130208113 to Yoneji et al. (hereinafter referred to as “Yoneji”).
As to claim 8, Egnal and Mihailidis render obvious the method of claim 1.  Although Egnal considers the size and velocity to decide which targets to track ([0070]-[0072]), the references does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to at least one selected from a group consisting of:
	a closest AMO to the at least one second camera device which is identified from a plurality of AMOs,
	a closest AMO to the at least one first camera device which is identified the AMOs,
	However, this is well known.  For example, Yoneji teaches setting the target that is nearest to a camera as the target to be tracked ([0115]).  It would have been obvious to one of ordinary skill in the art to modify Egnal’s invention to track the closest AMO to a first or second camera, because this would permit an improved decision making in regards to which object to track (Egnal, [0076]).  
Regarding claim 17, see the discussion above for claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665